  Case 3:21-cv-01105-DWD Document 1 Filed 09/07/21 Page 1 of 4 Page ID #1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS
                            EAST ST. LOUIS DIVISION

CURT A. KRUCKEBERG and                      )
CAROLYN KRUCKEBERG,                         )
                                            )
                      Plaintiffs,           )
                                            )
       v.                                   )      Cause No. 21-cv-1105
                                            )
CRESS BROOK VENTURES, LLC                   )
and GUY M. LANG,                            )
                                            )
                      Defendants.           )

                                    NOTICE OF REMOVAL

       COME NOW the defendants, CRESS BROOK VENTURES, LLC, and GUY M.

LANG, by and through its undersigned counsel, and pursuant to 28 U.S.C. 1332, 1441 and

1446(a) state as follows in support of their Notice of Removal:

       1.     On August 5, 2021, Curt A. Kruckeberg and Carolyn Kruckeberg filed their

Complaint in the Third Judicial Circuit for the Circuit Court of Madison County, Illinois,

captioned: Curt A. Kruckeberg and Carolyn Kruckeberg vs. Cress Brook Ventures, LLC and

Guy M. Lang, with Case No. 2021 L 000941. (“Complaint”).

       2.     The following attached are the only documents served upon the defendants in

this case.

              Summonses directed to each defendant;

              Complaint;

              Affidavit Pursuant to Rule 222(b);

              Demand for Jury Trial;
   Case 3:21-cv-01105-DWD Document 1 Filed 09/07/21 Page 2 of 4 Page ID #2




              Entry of Appearance;

              Plaintiff’s First Interrogatories to Defendant Cress Brook Ventures, LLC

              Plaintiff’s First Request for Production to Defendant Cress Brook Ventures, LLC;

              Plaintiff’s First Interrogatories to Defendant Guy M. Lang;

              Plaintiff’s First Request for Production to Defendant Guy M. Lang;

              Plaintiff’s Rule 213(f) Interrogatories to Defendant Cress Brook Ventures, LLC;

              Plaintiff’s Rule 213(f) Interrogatories to Defendant Guy M. Lang;

              Plaintiff’s Rule 237 Notice to Produce at the Time of Trial to Defendant Cress
              Brook Ventures, LLC;

              Plaintiff’s Rule 237 Notice to Produce at the Time of Trial to Defendant Guy M.
              Lang; and

              Memorandum Filing Return of Service (with two exhibits).

        3.    Plaintiffs’ Complaint alleges that the plaintiffs were citizens and residents of

Illinois.

        4.    Cress Brook Ventures, LLC is a limited liability corporation formed and

incorporated under the laws of the State of Wisconsin, with its principal place of business

located in Menomonee Falls, Wisconsin. At the present, the LLC has two individual members,

both of whom are citizens and residents of Waukesha County, Wisconsin.

        5.    Guy M. Lang is a citizen and resident of the State of Wisconsin.

        6.    The complaint claims damages as a result of injuries suffered by Curt A.

Kruckeberg in a motor vehicle accident occurring on October 20, 2020 in Madison County,

Illinois, resulting in claimed injuries to his head, spine, fractures of his tibia, fibula, left

humerus, and left shoulder, dislocated left knee, and lacerations, among others.            The

Complaint further alleges that Curt A. Kruckeberg was transported from the scene of the



                                               2
  Case 3:21-cv-01105-DWD Document 1 Filed 09/07/21 Page 3 of 4 Page ID #3




accident by Lifeline helicopter to the hospital. The defendants further understand that Curt A.

Kruckeberg has undergone a number of surgeries, and will undergo further surgeries as a

result of his injuries, and that he claims he was forced to retire from his union employment

job.   Accordingly, the defendants aver that the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       7.      There is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000, thereby vesting subject matter jurisdiction in this Court pursuant

to 28 U.S.C. 1332.

       8.      Venue lies in this Court pursuant to 28 U.S.C. 1441.

       9.      This Notice of Removal is being filed within 30 days of the defendants’

knowledge of the filing of the Complaint.

       10.     Pursuant to 28 U.S.C.      1446(d), promptly after filing this Notice of Removal

with this court, the defendants will provide written notice to plaintiffs and will file a copy of

this Notice of Removal with the Third Judicial Circuit for the Circuit Court of Madison

County, Illinois, and serve all parties with a copy of the filed Notice of Removal.

       WHEREFORE, defendants, CRESS BROOK VENTURES, LLC and GUY M. LANG,

hereby remove this matter from the Third Judicial Circuit for the Circuit Court of Madison

County, Illinois to the United States District Court for the Southern District of Illinois, East St.

Louis Division, as provided by law, and this action should proceed as if it had originally been

commenced in this court.

                                              Respectfully submitted,

                                              LEAHY, EISENBERG & FRAENKEL, LTD.




                                                 3
  Case 3:21-cv-01105-DWD Document 1 Filed 09/07/21 Page 4 of 4 Page ID #4




                                               By:     /s/Thomas J. Finn
                                                       Thomas J. Finn



JEFFREY S. PAVLOVICH
THOMAS J. FINN
LEAHY, EISENBERG & FRAENKEL, LTD.
20 W. Cass Street, 2nd Floor
Joliet, Illinois 60432
Ph.: 815-723-6514
Fax: 815-723-7466
Email: jsp@lefltd.com
Attorney No.: 6205413
\\LEFPL19\PROLAWFILES\DOCUMENTS\GRANGE INSURANCE - JSP\20355\PLEADINGS\894700.DOCX




                                                  4
